 

Exhibit 10.1

 

EMPLOYMENT AGREEMENT

 

This EMPLOYMENT AGREEMENT (this “Agreement”), dated as of July 30, 2015 (the
“Effective Date”), is entered into by and between Brainstorm Cell Therapeutics
Inc., a Delaware corporation (the “Company”), and Mr. Yoram Bibring (the
“Executive”).

 

WHEREAS, the Company desires to employ the Executive, and the Executive desires
to be employed by the Company, upon the terms and conditions set forth herein;

 

NOW, THEREFORE, in consideration of the mutual premises contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto agree as follows:

 

1.   Employment. The Company hereby agrees to employ the Executive, and the
Executive agrees to accept such employment, upon the terms and conditions herein
set forth.

 

2.   Employment Period. The term of employment hereunder shall commence on the
date hereof and continue until terminated as provided herein (the “Employment
Period”). Executive’s employment with the Company is “at will” and not for a
fixed term and is subject to termination in accordance with this Agreement.

 

3.   Position and Duties. The Executive hereby agrees to serve as Chief
Financial Officer (“CFO”) of the Company, and shall have those duties, services,
responsibilities and authority customarily accorded a person holding such
positions in a company such as the Company, including but not limited to those
duties, services and responsibilities listed on Exhibit A attached hereto
(collectively, the “Executive Duties”). As CFO, the Executive shall report to
both the Chief Executive Officer (the “CEO”) of the Company and the Board of
Directors of the Company (the “Board”). The Executive shall devote his best
efforts and his full business time and attention to the performance of the
Executive Duties to the Company in accordance with the terms hereof and as shall
be reasonably requested by the Company from time to time throughout his
Employment Period. Executive shall not engage in any other business or
professional activities, either on a full-time or part-time basis, as an
employee, consultant or in any other capacity, whether or not he receives any
compensation therefor, without the prior written consent of the CEO; provided,
however, that nothing herein shall prevent the Executive from: (a) making and
managing personal investments consistent with Section 9 of this Agreement and
any applicable Company policies as more fully detailed in the Company’s employee
manual (the “Employee Manual”), (b) engaging in community and/or charitable
activities, including serving as a trustee or board member of charitable
organizations, (c) engaging in industry-related activities such as serving on
the board or committees of industry organizations, or (d) serving as a board
member (i.e., director / manager) of up to two (2) companies, so long as any of
the foregoing activities, either singly or in the aggregate, do not interfere
with the proper performance of the Executive Duties or conflict or compete with
the Company’s activities as currently conducted, as later conducted or as
proposed to be conducted at any time during the Employment Period.

 

 

 

  

4.   Compensation and Other Terms of Employment.

 

(a)          Compensation. In consideration of the satisfactory performance of
the Executive Duties, the Executive shall be entitled to receive base
compensation during the first year of the Employment Period at the rate of
$225,000 per year (the “Base Salary”). During the Employment Period, the Board
(or a committee thereof) may, at its sole discretion, increase the Base Salary.
No additional compensation shall be payable to the Executive by reason of the
number of hours worked or any hours worked on Saturdays, Sundays or holidays, by
reason of special responsibilities assumed (whether on behalf of the Company or
any of its subsidiaries or affiliates), special projects completed, or
otherwise. All Base Salary payable hereunder shall be payable in accordance with
the Company’s regular payroll practices (e.g., timing of payments and standard
employee deductions, such as income and employment tax withholdings).

 

(b)          Bonus Compensation. The Executive shall be eligible to receive an
annual performance bonus subject to the sole discretion of the Board (or a
committee thereof). Any amounts due to Executive pursuant to this Section 4(b)
shall payable, if in cash, or issued, if in equity or equity derivatives, no
later than sixty (60) days following the completion of the annual financial
statements for the previous fiscal year of the Company.

 

(c)          Initial Option Grant. The Company shall issue to the Executive on
the Executive’s start date, an option (the “Initial Options”) to purchase
165,000 shares of Company common stock. This option’s exercise price will be
equal the closing price of the Company’s common stock (during normal trading
hours) on the date of grant. Provided the Executive remains employed by the
Company on each vesting date, the vesting schedule of the option shall be as
follows:

 

(i)          25% of the shares underlying the option shall vest and become
exercisable on the first anniversary of the Effective Date hereof, and

 

(ii)         2.08333% of the shares underlying the option shall vest and become
exercisable on each monthly anniversary date of the date of grant starting on
the 13th monthly anniversary date of the Effective Date through the fourth
anniversary of grant,

 

so that the option set forth in this Section 4(b) becomes fully vested and
exercisable on the fourth (4th) anniversary of the date of grant. The option
shall have a ten (10) year term. Any unvested shares underlying the option as of
the date of the employment termination shall automatically terminate. The
Executive shall have ninety (90) days after termination of Executive’s
employment with the Company to exercise the option to the extent then vested.
The Initial Options shall automatically terminate after such 90th day.

 

The Initial Options are intended to qualify as inducement equity awards outside
of the Company’s existing equity incentive plans in accordance with NASDAQ
Listing Rule 5635(c)(4), and are contingent on compliance with the requirements
of such inducement grant exception. The grant of the Initial Options is also
contingent upon Executive’s execution of one or more stock option agreements in
such form and substance as may reasonably be determined by the Company.

 

-2-

 

  

Notwithstanding anything to the contrary, the Initial Options shall not be
exercised or exercisable until the date on which an effective registration
statement on Form S-8 (or a successor form of registration statement) has been
filed by the Company with the Securities and Exchange Commission.

 

In the event of any stock split, reverse stock split, stock dividend,
recapitalization, combination of shares, reclassification of shares, spin-off or
other similar change in capitalization or event, or any dividend or distribution
to holders of Company common stock other than an ordinary cash dividend, the
number and class of securities and exercise price per share of each outstanding
option or other Company equity contemplated by this Agreement shall be equitably
adjusted by the Company (or substituted awards may be made, if applicable) in
the manner determined by the Board.

 

(d)          Equity Incentive Plan. During the Term, Executive shall be eligible
to participate in the Company’s 2014 Stock Incentive Plan, or successor plan
thereto (the “Plan”) and receive (in addition to the Initial Options set forth
in Section 4(c)(ii) above) such additional stock options or other equity awards
relating to the equity of the Company as determined by the Board (or the
Compensation Committee of the Board) in its sole and absolute discretion.

 

(e)          Acceleration Upon Change of Control. Immediately prior to a Change
of Control (as defined below) transaction as contemplated under this Agreement,
all and not less than all of Executive’s unvested options shall vest and be
immediately exercisable in order for Executive to purchase the underlying shares
represented thereby in connection with the Change of Control transaction;
however if the Company will request that the Executive will provide services to
assist in the transition following a Change Of Control, under terms similar to
the terms of this agreement adjusted for the change of duties then, the Company
may require that any net of tax proceeds from the exercise of options subjected
to accelerated vesting (including from the sale of shares received by virtue of
such exercises) shall be held in escrow for the lesser of (a) one year from the
date of the Change of Control or (b) any transitional period required from the
Employee by the Company.

 

(f)          Business Expenses. Upon presentation of vouchers and similar
receipts, the Executive shall be entitled to receive reimbursement in accordance
with the policies and procedures of the Company maintained from time to time for
all reasonable business expenses actually incurred in the performance of the
Executive Duties, and as more fully detailed in the Employee Manual.

 

(g)          Vacation. The Executive shall be entitled to 20 paid
vacation/sick/personal days per year, in addition to any paid holidays provided
for by company policy.

 

-3-

 

  

(h)          Benefits. The Executive shall be entitled to participate in such
employment benefits, including but not limited to a 401(k) retirement plan,
health, dental, life insurance, and long term disability plans as are
established by the Company and as in effect from time to time applicable to
executives of the Company. The Company shall provide health and dental insurance
plans or, if the Company is unable to provide such plans, the Company will
reimburse the Executive for his health and dental insurance costs. The Company
shall not be required to establish, continue or maintain any other specific
benefits or benefit plans other than health and dental insurance. If the
Executive elects to purchase health and dental insurance from a third party and
not through the Company then, the Company will reimburse the Executive an amount
equal to the lower of, (i) The amount of premiums paid by the Executive as
evidenced by proper documentation and, (ii) the premium amount that the Company
would have paid, had the Executive elected to receive the coverage through the
Company.

 

(i)          No Additional Compensation. Except as provided in this Section 4 or
as determined in the discretion of the Compensation Committee of the Board, the
Executive shall not be entitled to any other compensation, salary or bonuses for
services as an employee of Company.

 

5.   Termination and Consequences.

 

(a)          The Executive’s Rights to Terminate. Notwithstanding any other
provision of this Agreement to the contrary, the Executive may terminate this
Agreement at any time, (i) for Good Reason (as defined in Section 5(h) below),
or (ii) without Good Reason on (A) 30 days’ prior written notice to the Company
through the first anniversary of the Effective Date of this Agreement; (B) 60
days’ prior written notice following the first anniversary and through the
second anniversary of the Effective Date of this Agreement; or (C) 90 days’
prior written notice following the second anniversary of the Effective Date of
this Agreement.

 

(b)          The Company’s Right to Terminate. Notwithstanding any other
provision of this Agreement to the contrary, the Company may terminate this
Agreement at any time during the term hereof, (i) immediately with Cause (as
defined in Section 5(i) below), or (ii) without Cause, on 30 days’ prior written
notice to the Executive..

 

(c)          Consequences of Termination without Cause or for Good Reason. If
the Company terminates this Agreement or Executive’s employment hereunder
without Cause or if the Executive terminates this Agreement or his employment
hereunder with Good Reason (and the Company would not otherwise have
substantially the right to terminate Employee for Cause), the Company shall pay
the Executive within thirty (30) days of his termination of employment (or such
revised payment period pursuant to Section 11(o) of this Agreement) any Bonus
Compensation that the Executive would be entitled to receive in the absence of
his termination without Cause or for Good Reason. In the event that the
Executive is entitled to severance benefits under Section 5(f) below, this
Section 5(c) shall not apply and shall have no further force or effect.

 

-4-

 

  

(d)          Consequences of Termination With Cause or Without Good Reason. If
the Company terminates this Agreement or Executive’s employment hereunder with
Cause or the Executive terminates this Agreement or his employment hereunder
without Good Reason, then (i) Employee’s Base Salary shall be discontinued upon
the termination of the Agreement or his employment hereunder, (ii) no Bonus
Compensation, accrued or otherwise, shall be payable for the year in which the
termination with Cause or without Good Reason occurs, (iii) to the extent
permitted by applicable law, the Executive shall cease to be entitled to
participate in any benefit plans or programs maintained by the Company, and (iv)
Executive shall forfeit all rights to any unexercised Company stock options if
terminated by the Company for Cause and shall forfeit all rights with respect to
any Company unvested restricted stock if terminated by the Company for Cause or
if terminated by the Executive without Good Reason.

 

(e)          Consequences of Termination for Death or Disability. If the
Executive dies or is unable to perform the Executive Duties and/or any other
obligations he may have hereunder because of a Disability (as defined herein)
during the term of this Agreement, then the Agreement shall terminate, except
that the Company shall pay within thirty (30) days of such event (or such
revised payment period pursuant to Section 11(o) of this Agreement) all accrued
Base Salary and any Bonus Compensation that the Executive would otherwise have
been entitled to receive through the date that the Executive’s employment with
the Company is terminated and for a period of three (3) months thereafter. In
the case of a Disability, the Executive shall also receive any applicable
payments and benefits pursuant to any disability plan or policy sponsored or
maintained by the Company. The unvested Initial Options shall remain outstanding
in accordance with their existing terms and conditions.

 

(f)          Consequences Upon Termination Following Change of Control. If at
any time within twelve (12) months after a Change of Control of the Company has
occurred, the Executive’s employment is terminated (x) by the Company or any
successor company for any reason other than for Cause or the Executive’s
Disability or death, or (y) by Executive due to a Change of Control Termination
(as hereinafter defined) (any such termination under Section 5(f)(x) or 5(f)(y),
a “5(f) Termination”), the Company shall pay or provide Executive with the
following within thirty (30) days of such 5(f) Termination of employment (or
such revised payment period pursuant to Section 11(o) of this Agreement):

 

(i)          All Base Salary up through the date of such 5(f) Termination, which
shall be paid in accordance with the Company’s normal payroll practices as
currently in effect;

 

(ii)         Payment equal to one (1) times Executive’s target Bonus
Compensation for the year in which the Change of Control immediately preceding
the 5(f) Termination occurs;

 

(iii)        Base Salary for twelve (12) months following the date of such 5(f)
Termination; and

 

(iv)         Release from escrow of any proceeds that resulted from the exercise
of options subjected to accelerated vesting (or the sale of stock acquired as a
result of such vesting) owing to the Change of Control, as described in Section
4(e).

 

-5-

 

  

Notwithstanding anything to the contrary, no compensation of any kind shall be
payable to the Executive pursuant to this Section 5(f) or pursuant to Section
5(c) unless or until Executive executes and delivers a full and general waiver
and release to the Company (in favor of the Company, its successors, assigns,
Board members, officers, employees, affiliates, subsidiaries, parent companies
and representatives, in a form reasonable acceptable to the Company, such waiver
and release to be executed and delivered by Executive within 10 business days
after termination of his employment, subject to the Company providing the
Executive a commercially reasonably drafted waiver and release document for
signature within 7 business days of the Executive’s termination (unless
applicable law requires a longer time period, in which case this date will be
extended to the minimum time required by applicable law) , and provided that any
revocation period has lapsed and Executive did not elect to revoke his
signature.

 

(g)          Fringe Benefits. In the case of termination under Sections 5(a),
(b), (d) or (e) above, inclusive, subject to applicable law, the Company shall
discontinue any other benefits and perquisites provided under Section 4 above
that are not otherwise provided for effective as of the date that the Company’s
obligation to pay Base Salary terminates.

 

(h)          Definition of Good Reason. “Good Reason” means:

 

(i)          a reduction of the Executive’s Base Salary and benefits from the
levels provided herein;

 

(ii) a material reduction of the Executive Duties and responsibilities from
those in effect immediately prior to the reduction; or

 

(iii) material breach by the Company of any provision of this Agreement after
receipt of written notice thereof from the Executive and failure by the Company
to cure the breach within thirty (30) days thereafter. A termination by the
Executive under Sections 5(h)(i), 5(h)(ii) and/or 5(h)(iii) will not be
considered a termination for Good Reason unless within thirty (30) days of the
last event relied upon by the Executive to establish Good Reason the Executive
furnishes the Company with a written statement specifying the reason or reasons
why he believes he is entitled to terminate his employment for Good Reason and
affords the Company at least thirty (30) days during which to refute that
statement or remedy the cause thereof. Such 30-day notice period may run
concurrently with the 30-day notice specified in Section 5(a) above.

 

(j)          Definition of Cause. For purposes of this Agreement, the term
“Cause” shall mean any of the following: (A) the Executive’s neglect or willful
failure or refusal to perform his duties hereunder (other than as a result of
total or partial incapacity due to physical or mental illness); (B) engaging in
gross misconduct; (C) perpetration of an intentional and knowing fraud against
or affecting the Company or any of its affiliates or any customer, agent, or
employee thereof; (D) any willful or intentional act that could reasonably be
expected to injure the reputation, business, or business relationships of the
Company or any of its affiliates or executives reputation or business
relationships; (E) The Executive’s material failure to comply with, and/or a
material violation by the Executive of, the internal policies of the Company
and/or procedures or any laws or regulations applicable to the Executive’s
conduct as an employee of the Company; (F) conviction (including conviction on a
nolo contendere plea) of a felony or any crime involving fraud, dishonesty or
moral turpitude.

 

-6-

 

  

  For purposes of this section, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive's action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chairman of the Board or
based upon the advice of counsel for the Executive shall be conclusively
presumed to be done, or omitted to be done, by the Executive in good faith and
in the best interests of the Employer

 

(k)          Definition of Disability. “Disability” means the inability of the
Executive to perform the Executive Duties pursuant to the terms of this
Agreement, because of physical or mental disability where such disability shall
have existed for a period of more than sixty (60) days in any two hundred and
seventy (270) day period. The existence of a Disability means that the
Executive’s mental and/or physical condition substantially interferes with the
Executive’s performance of the Executive Duties for the Company as specified in
this Agreement. The fact of whether or not a Disability exists hereunder shall
be determined by a professionally qualified medical expert reasonably chosen by
the Company.

 

(l)          Definition of Change of Control. “Change of Control” means the
first to occur of any of the following:

 

(i)          The sale, transfer, conveyance or other disposition by the Company,
in one or a series of related transactions, whereby an independent third
party(s) becomes the beneficial owner of all or substantially all of the voting
securities of the Company;

 

(ii)         any merger, consolidation or similar transaction involving the
Company, other than a transaction in which the stockholders of the Company
immediately prior to the transaction hold immediately thereafter in the same
proportion as immediately prior to the transaction not less than 50% of the
combined voting power of the then voting securities with respect to the election
of the Board of Directors of the resulting entity; or

 

(iii)        any sale of all or substantially all of the assets of the Company.

 

Notwithstanding the foregoing, no change in ACCBT Corp., ACC International
Holdings Ltd. or their affiliates’ ownership of the Company shall be deemed a
Change of Control under this Agreement, and none of the following shall, either
together or alone, constitute a Change of Control: (i) the subscription for, or
issuance of Company securities (whether or not constituting more than 50% of the
Company’s issued and outstanding securities); (ii) the issuance or exercise of
Board appointment or nomination rights of any kind (whether or not relating to a
majority of Board members); (iii) preemptive rights to purchase securities of
the Company, or the exercise of such rights; (iv) the right to consent to
Company corporate actions; or (v) the exercise of warrants or options.

 

(m)          Definition of Change of Control Termination. “Change of Control
Termination” means a termination of the Executive’s employment by the Executive
(i) within twelve (12) months after a Change of Control or (ii) during
negotiations that lead to a Change of Control within ninety (90) days (as
defined above), following the occurrence of any of the following events by the
Company or any successor company after such Change of Control:

 

-7-

 

  

(i)          a reduction in the Executive’s then-current annual base salary or
bonus opportunity or benefits (other than in connection with a salary adjustment
generally applicable to similarly situated employees); or

 

(ii)         any failure to offer the Executive the same or a substantially
similar level of benefits offered to similarly situated employees; or

 

(iii)        a significant and material diminution in the Executive Duties or
the Executive’s title, office, or responsibilities (provided that being an
executive officer of this business unit within a larger company will not result
in a significant diminution in the Executive Duties or the Executive’s title,
office or responsibilities); or

 

(iv)         the relocation of the Executive’s primary business location to a
location that increases the Executive’s commute by more than fifty (50) miles
compared to the commute of the Executive to the Executive’s then-current primary
business location; or

 

(v)          the failure to pay the Employee any portion of his current Base
Salary, Bonus or benefits within thirty (30) days of the date such compensation
is due, based upon the payment terms currently in effect; or

 

(vi)         the failure of the Company to obtain a reasonably satisfactory
agreement from any successor to assume and agree to perform this Agreement (if
such separate agreement is required by law).

 

6.   Termination Obligations. The Executive hereby acknowledges and agrees that
all Personal Property and equipment furnished to or prepared by the Executive in
the course of or incident to his employment by the Company belongs to the
Company and shall be promptly returned to the Company upon termination of his
employment. As used in this Section 6, “Personal Property” includes, without
limitation, all books, manuals, records, reports, notes, contracts, lists,
blueprints, and other documents, or materials, or copies thereof (including
computer files), and all other proprietary information relating to the business
of the Company or any affiliate. Following termination, the Executive will not
retain any written or other tangible material containing any proprietary
information or Confidential Information (as defined below) of the Company or any
affiliate. Upon termination of employment, the Executive shall be deemed to have
resigned from all offices then held with the Company or any affiliate.

 

-8-

 

  

7.   Records and Confidential Data.

 

(a)          Acknowledgement. The Executive acknowledges that in connection with
the performance of the Executive Duties during the term of his employment the
Company will make available to the Executive, or the Executive will have access
to, certain Confidential Information (as defined below) of the Company and its
affiliates. The Executive acknowledges and agrees that any and all Confidential
Information learned or obtained by the Executive during the course of his
employment by the Company or otherwise (including, without limitation,
information that the Executive obtained through or in connection with his
relationship with the Company prior to the date hereof) whether developed by the
Executive alone or in conjunction with others or otherwise, shall be and is the
property of the Company and its affiliates.

 

(b)          Confidentiality Obligations. During the term of his employment and
thereafter Executive shall keep all Confidential Information confidential and
will not use such Confidential Information other than in connection with the
Executive’s discharge of the Executive Duties hereunder, and will be safeguarded
by the Executive from unauthorized disclosure. This covenant is not intended to,
and does not limit in any way Executive’s duties and obligations to the Company
under statutory and common law not to disclose or make personal use of the
Confidential Information or trade secrets.

 

(c)          Return of Confidential Information. Following the Executive’s
termination of employment, upon receipt of a written request from the Company,
the Executive will return to the Company or destroy all written Confidential
Information which has been provided to the Executive and the Executive will
destroy all copies of any analyses, compilations, studies or other documents
prepared by the Executive or for the Executive’s use containing or reflecting
any Confidential Information. Within ten (10) business days of the receipt of
such request by the Executive, the Executive shall, upon written request of the
Company, deliver to the Company a notarized document certifying that such
written Confidential Information has been returned or destroyed in accordance
with this Section 7(c).

 

(d)          Definition. For the purposes of this Agreement, “Confidential
Information” shall mean all confidential and proprietary information of the
Company, and its affiliates and any information obtained by the Company pursuant
to a confidentiality obligation to any third party, including, without
limitation, marketing strategies, pricing policies or characteristics, customers
and customer information, product or product specifications, designs, software
systems, leasing costs, cost of equipment, customer lists, business or business
prospects, plans, proposals, codes, marketing studies, research, reports,
investigations, or other information of similar character. For purposes of this
Agreement, the Confidential Information shall not include and the Executive’s
obligations under this Section 6 shall not extend to (i) information which is
generally available to the public, (ii) information obtained by the Executive
from third persons other than Executives of the Company, its subsidiaries, the
Company and the Company’s affiliates not under agreement to maintain the
confidentiality of the same and (iii) information which is required to be
disclosed by law or legal process.

 

-9-

 

  

(e)          Construction. Any reference to the Company in this Section 7 shall
include the Company and/or its subsidiaries.

 

8.   Assignment of Inventions.

 

(a)          Definition of Inventions. “Inventions” mean discoveries,
developments, concepts, ideas, methods, designs, improvements, inventions,
formulas, processes, techniques, programs, know-how and data, whether or not
patentable or registerable under copyright or similar statutes, except any of
the foregoing that (i) is not related to the business of the Company or its
affiliates, or the Company’s (and its affiliates’) actual or demonstrable
research or development, (ii) does not involve the use of any equipment,
supplies, facility or Confidential Information of the Company, (iii) was
developed entirely on the Executive’s own time, and (iv) does not result from
any work performed by the Executive for the Company.

 

(b)          Assignment. The Executive agrees to and hereby does assign to the
Company, without further consideration, all of his right, title and interest in
any and all Inventions he may make during the term hereof.

 

(c)          Duty to Disclose and Assist. The Executive agrees to promptly
disclose in writing all Inventions to the Company, and to provide all assistance
reasonably requested by the Company in the preservation of the Company’s
interests in the Inventions including obtaining patents in any country
throughout the world. Such services will be without additional compensation if
the Executive is then employed by the Company and for reasonable compensation
and subject to his reasonable availability if he is not. If the Company cannot,
after reasonable effort, secure the Executive’s signature on any document or
documents needed to apply for or prosecute any patent, copyright, or other right
or protection relating to an Invention, whether because of his physical or
mental incapacity or for any other reason whatsoever, the Executive hereby
irrevocably designates and appoints the Company and its duly authorized officers
and agents as his agent and attorney-in-fact, to act for and on his behalf and
in his name and stead for the purpose of executing and filing any such
application or applications and taking all other lawfully permitted actions to
further the prosecution and issuance of patents, copyrights, or similar
protections thereon, with the same legal force and effect as if executed by him.

 

(d)          Ownership of Copyrights. The Executive agrees that any work
prepared for the Company which is eligible for United States copyright
protection or protection under the Universal Copyright Convention or other such
laws or protections including, but not limited to, the Berne Copyright
Convention and/or the Buenos Aires Copyright Convention shall be a work made for
hire and ownership of all copyrights (including all renewals and extensions)
therein shall vest in the Company. If any such work is deemed not to be a work
made for hire for any reason, the Executive hereby grants, transfers and assigns
all right, title and interest in such work and all copyrights in such work and
all renewals and extensions thereof to the Company, and agrees to provide all
assistance reasonably requested by the Company in the establishment,
preservation and enforcement of the Company’s copyright in such work, such
assistance to be provided at the Company’s expense but without any additional
compensation to the Executive. The Executive hereby agrees to and does hereby
waive the enforcement of all moral rights with respect to the work developed or
produced hereunder, including without limitation any and all rights of
identification of authorship and any and all rights of approval, restriction or
limitation on use or subsequent modifications.

 

-10-

 

  

(e)          Litigation. The Executive agrees to render assistance and
cooperation to the Company at its request regarding any matter, dispute or
controversy with which the Company may become involved and of which the
Executive has or may have reason to have knowledge, information or expertise.
Such services will be without additional compensation if the Executive is then
employed by the Company and for reasonable compensation and subject to his
reasonable availability if he is not.

 

(f)          Construction. Any reference to the Company in this Section 8 shall
include the Company and/or its subsidiaries.

 

9.   Additional Covenants.

 

(a)          Non-Interference with Customer Accounts. Executive covenants and
agrees that: (i) during his employment, except as may be required by Executive’s
employment by the Company, (ii) for a period of one (1) year following the
termination of his employment by the Company for Cause or by the Executive
without Good Reason and (iii) for a period of one (1) year following the
termination of his employment by the Company without Cause or by Executive for
Good Reason, Executive shall not directly or indirectly, personally or on behalf
of any other person, business, corporation, or entity, contact or do business
with any customer, licensee, licensor, consultant or other vendor of the Company
with respect to any product, business, activity or service which is directly
competitive with any product, business, activity or service of the Company in
which the Company is engaged during the term of Executive’s employment, or with
respect to Executive’s covenants regarding the periods following termination, in
which the Company is engaged at the time of termination and/or was engaged
during the one (1) year period prior thereto (a “Company Activity”). By way of
example, as of the execution of this Agreement, Company Activity can be defined
as the development, marketing and sale of autologous mesenchymal stem cell
products expressing neurotrophic factors for the treatment of neurodegenerative
diseases.

 

(b)          Non-Competition. Subject to matters and activities approved by the
Board in writing, the Executive covenants and agrees that (i) during his
employment, and (ii) for a period of six (6) months following the termination of
his employment by the Company, Executive shall not own an interest in, operate,
control, or serve as an executive of any corporation, partnership,
proprietorship, firm, association, or other entity that primarily engages (or
engaged) in any Company Activity in which the Company is engaged at the time of
termination, and/or was engaged during the one (1) year period prior thereto.
This Covenant (as defined below) applies to Company Activities in any territory
or jurisdiction in which the Company is doing business or is making an active
effort to do business at the time of termination, and/or was engaged during the
one (1) year period prior thereto. This Covenant does not prohibit the ownership
of less than five percent (5%) of the outstanding stock of any public
corporation, as long as the Executive is not otherwise in violation of this
Covenant.

 

-11-

 

  

(c)          No Diversion. Executive covenants and agrees that Executive shall
not divert or attempt to divert or take advantage of or attempt to take
advantage of any actual or potential business opportunities of the Company
(e.g., joint ventures, other business combinations, investment opportunities,
potential investors in the Company, and other similar opportunities) which the
Executive became aware of as the result of his employment with the Company.

 

(d)          Non-Disparagement. Executive shall not at any time (whether during
or after the termination of his employment) make any statement or disclosure or
otherwise cause or permit to be stated or disclosed any information which is
designed, intended or might reasonably be perceived to be designed or intended
to have a negative impact or adverse effect on the Company, its officers,
directors or employees or its business. Notwithstanding the foregoing, nothing
contained in this Agreement or in this Section 9(d) in particular prohibits the
Executive or is intended to prohibit the Executive from providing truthful
information about his employment or the Company to any governmental entity,
regulatory agency, judicial or dispute resolution forum, or to interfere with or
prevent the Executive from commencing, defending or participating fully in a
judicial proceeding or dispute resolution process. This Section 9(d) may be
raised by the Executive as a complete bar to any claim of Cause hereunder or any
proceeding brought under Section 9(f) to the extent the claim of Cause or the
proceeding concerns a statement or disclosure permissible under this Section
9(d).

 

(e)          Non-Recruitment. Executive agrees that the Company has invested
substantial time and effort in assembling its present workforce. Accordingly,
Executive covenants and agrees that during his employment and for a period of
two (2) years following the termination of the Employment Period, Executive
shall not hire away, nor directly or indirectly entice or solicit or seek to
induce or influence any of the Company’s executives or employees to leave their
employment.

 

(f)          Remedies. Executive acknowledges that should he violate any of the
covenants contained in Sections 7, 8 and 9(a), (b), (c), and (d) above
(collectively, the “Covenants”), it will be difficult to determine the resulting
damages to the Company and, in addition to any other remedies it may have, the
Company shall be entitled to temporary injunctive relief without being required
to post a bond and permanent injunctive relief without the necessity of proving
actual damage. Executive shall be liable to pay all costs including reasonable
attorneys’ fees which the Company may incur in enforcing or defending, to any
extent, the Covenants, whether or not litigation is actually commenced and
including litigation of any appeal taken or defended by the Company, where the
Company succeeds in enforcing any part of the Covenants, and the Company shall
be liable to pay all costs including reasonable attorneys’ fees which the
Executive may incur in defending, to any extent, any claim that he has violated
or intends to violate any of the Covenants, whether or not litigation is
actually commenced and including litigation of any appeal taken or defended by
the Executive, where the Company does not succeeds in enforcing the Covenants.
The Company may elect to seek one or more of these remedies at its sole
discretion on a case by case basis. Failure to seek any or all remedies in one
case does not restrict the Company from seeking any remedies in another
situation. Such action by the Company shall not constitute a waiver of any of
its rights.

 

-12-

 

  

(g)          Severability and Modification of Any Unenforceable Covenant. It is
the parties’ intent that each of the Covenants be read and interpreted with
every reasonable inference given to its enforceability. However, it is also the
parties’ intent that if any term, provision or condition of the Covenants is
held to be invalid, void or unenforceable, the remainder of the provisions
thereof shall remain in full force and effect and shall in no way be affected,
impaired or invalidated. Finally, it is also the parties’ intent that if it is
determined that any of the Covenants are unenforceable for any reason, then such
Covenant shall be modified so as to make it reasonable and enforceable under the
prevailing circumstances.

 

(h)          Tolling. In the event of the breach by Executive of any Covenant
the running of the period of restriction shall be automatically tolled and
suspended for the amount of time that the breach continues, and shall
automatically recommence when the breach is remedied so that the Company shall
receive the benefit of Executive’s compliance with the Covenants. This Section
shall not apply to any period for which the Company is awarded and receives
actual monetary damages for breach by the Executive of a Covenant with respect
to which this Section applies.

 

(i)          Construction. Any reference to the Company in this Section 9 shall
include the Company and/or its subsidiaries.

 

10.   No Assignment.

 

This Agreement and the rights and duties hereunder are personal to the Executive
and shall not be assigned, delegated, transferred, pledged or sold by the
Executive without the prior written consent of the Company. The Executive hereby
acknowledges and agrees that the Company may assign, delegate, transfer, pledge
or sell this Agreement and the rights and duties hereunder (a) to an affiliate
of the Company or (b) to any third party in connection with (i) the sale of all
or substantially all of the assets of the Company or (ii) an equity purchase,
merger, or consolidation involving the Company. This Agreement shall inure to
the benefit of and be enforceable by the parties hereto, and their respective
heirs, personal representatives, successors and assigns.

 

11.   Miscellaneous Provisions.

 

(a)          Payment of Taxes. Any payments otherwise due under this Agreement
to the Executive, including, but not limited to, the Base Salary and any bonus
compensation shall be reduced by any required withholding for federal, state
and/or local taxes and other appropriate payroll deductions.

 

(b)          Notices. All notices, offers or other communications required or
permitted to be given pursuant to this Agreement shall be in writing and shall
be considered as properly given or made (i) if delivered personally or (ii)
after the expiration of five days from the date upon which such notice was
mailed from within the United States by certified mail, return receipt
requested, postage prepaid, (iii) upon receipt by prepaid telegram or facsimile
transmission (with written confirmation of receipt) or (iv) after the expiration
of the second business day following deposit with documented overnight delivery
service. All notices given or made pursuant hereto shall be so given or made to
the following addresses:

 

-13-

 

  

if to Executive: Yoram Bibring   Haefroni 2 Ramat Hasharon , Israel and to   421
Lewelen Circle   Englewood, NJ 07631     if to the Company: Brainstorm Cell
Therapeutics Inc.   3 University Plaza Drive, Suite 320   Hackensack, NJ 07601  
Attn: Tony Fiorino, CEO     and: Brainstorm Cell Therapeutics Ltd.   12 Bazel
Street   Petach Tikva 49001, Israel   Attn: Chairman of the Board of Directors

 

(c)          Severability. If any provision of this Agreement is held by a court
of competent jurisdiction to be invalid, illegal or unenforceable, such
provision shall be severed and enforced to the extent possible or modified in
such a way as to make it enforceable, and the invalidity, illegality or
unenforceability thereof shall not affect the validity, legality or
enforceability of the remaining provisions of this Agreement.

 

(d)          Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of New Jersey applicable to contracts
executed in and to be performed entirely within that state, except with respect
to matters of law concerning the internal corporate affairs of any corporate
entity which is a party to or the subject of this Agreement, and as to those
matters, the law of the jurisdiction under which the respective entity derives
its powers shall govern. The parties irrevocably agree that all actions to
enforce an arbitrator’s decision pursuant to Section 11(l) of this Agreement
shall be instituted and litigated only in federal, state or local courts sitting
in Newark, New Jersey and each of such parties hereby consents to the exclusive
jurisdiction and venue of such court and waives any objection based on forum non
conveniens.

 

(e)          WAIVER OF JURY TRIAL. THE PARTIES HEREBY WAIVE, RELEASE AND
RELINQUISH ANY AND ALL RIGHTS THEY MAY HAVE TO A TRIAL BY JURY WITH RESPECT TO
ANY ACTIONS TO ENFORCE AN ARBITRATOR’S DECISION PURSUANT TO SECTION 11(l) OF
THIS AGREEMENT.

 

(f)          Counterparts. This Agreement may be executed in counterparts, each
of which shall be an original, but all of which shall constitute one and the
same instrument.

 

-14-

 

  

(g)          Entire Understanding. This Agreement including the Plan, all
Exhibits and Recitals hereto which are incorporated herein by this reference,
together with the other agreements and documents being executed and delivered
concurrently herewith by the Executive, the Company and certain of its
affiliates, constitute the entire understanding among all of the parties hereto
and supersedes any prior understandings and agreements, written or oral, among
them respecting the subject matter within.

 

(h)          Pronouns and Headings. As used herein, all pronouns shall include
the masculine, feminine, neuter, singular and plural thereof wherever the
context and facts require such construction. The headings, titles and subtitles
herein are inserted for convenience of reference only and are to be ignored in
any construction of the provisions hereof.

 

(i)          Amendments. Except as set forth in Sections 9(f) and 11(c) above,
this Agreement shall not be changed or amended unless in writing and signed by
both the Executive and the Company.

 

(j)          Executive’s Representations. Executive hereby represents and
warrants to the Company that (i) the execution, delivery and performance of this
Agreement by Executive does not and shall not conflict with, breach, violate or
cause default under any contract, agreement, instrument, order, judgment or
decree to which Executive is a party or by which he is bound, (ii) Executive is
not a party to or bound by any employment agreement, non-compete agreement or
confidentiality agreement with any other person or entity that restricts
Executive from serving in the position and/or performing the Executive Duties
set forth herein and (iii) upon the execution and delivery of this Agreement by
the Company, this Agreement shall be the valid and binding obligation of
Executive, enforceable in accordance with its terms. Executive further
represents and warrants to the Company that Executive has never (i) filed for
personal bankruptcy; (ii) been the subject of an SEC disciplinary matter or been
sanctioned by the SEC; (iii) been convicted or plead no contest to any crime
(other than minor traffic violations); or (iv) been held liable in a court of
law for acts of dishonesty in a business context.

 

(k)          The Executive’s Acknowledgement. The Executive acknowledges (i)
that he has consulted with or has had the opportunity to consult with
independent counsel of his own choice concerning this Agreement and has been
advised to do so by the Company, and (ii) that he has read and understands this
Agreement, is fully aware of its legal effect, and has entered into it freely
based on his own judgment.

 

-15-

 

  

(l)          Arbitration. Except as provided in Section 11(d) hereof, in the
event that there shall be a dispute among the parties arising out of or relating
to this Agreement, or the breach thereof, the parties agree that such dispute
shall be resolved by final and binding arbitration in Newark, New Jersey,
administered by the American Arbitration Association (the “AAA”), in accordance
with AAA’s Commercial Arbitration Rules, to which shall be added the provisions
of the Federal Rules of Civil Procedure relating to the Production of Evidence,
and the parties agree that the arbitrators may impose sanctions in their
discretion to enforce compliance with discovery and other obligations. Such
arbitration shall be presided over by a single arbitrator. If the Executive, on
the one hand, and the Company, on the other hand, do not agree on the arbitrator
within fifteen (15) days after a party requests arbitration, the arbitrator
shall be selected by the Company and the Executive from a list of five (5)
potential arbitrators provided by AAA. Such list shall be provided within ten
(10) days of the request of any party for arbitration. The party requesting
arbitration shall delete one name from the list. The other party shall delete
one name from the list. This process shall then be repeated in the same order,
and the last remaining person on the list shall be the arbitrator. This
selection process shall take place within the two (2) business days following
both parties’ receipt of the list of five (5) potential arbitrators. Hearings in
the arbitration proceedings shall commence within twenty (20) days of the
selection of the arbitrator or as soon thereafter as the arbitrator is
available. The arbitrator shall deliver his or her opinion within twenty (20)
days after the completion of the arbitration hearings. The arbitrator’s decision
shall be final and binding upon the parties, and may be entered and enforced in
any court of competent jurisdiction by either of the parties. The arbitrator
shall have the power to grant temporary, preliminary and permanent relief,
including without limitation, injunctive relief and specific performance. Unless
otherwise ordered by the arbitrator pursuant to this Agreement, the arbitrator’s
fees and expenses shall be shared equally by the parties.

 

(m)          Attorney’s Fees. If any arbitration is brought under Section 11(l),
the arbitrator may award the successful or prevailing party reasonable
attorneys’ fees and other costs incurred in that action or proceeding, in
addition to any other relief to which it may be entitled. If any other
proceeding is brought by one party against the other in connection with or
relating in any manner to this Agreement, or to enforce an arbitration award,
the successful or prevailing party (as determined by an independent third party,
e.g. a judge) shall be entitled to recover its reasonable attorneys’ fees and
other costs incurred in that action or proceeding, in addition to any other
relief to which it may be entitled.

 

(n)          Special Payment Provision. Notwithstanding any provision in the
Agreement to the contrary:

 

(i)          This Agreement is intended to comply with the requirements of
Section 409A of the Code (“Section 409A”) and regulations promulgated thereunder
such that no payment provided hereunder shall be subject to an “additional tax”
within the meaning of Section 409A. To the extent that any provision in this
Agreement is ambiguous as to its compliance with Section 409A, the provision
shall be read in such a manner so that all payments due under this Agreement
shall not be subject to any additional tax. For purposes of Section 409A, each
payment made under this Agreement shall be treated as a separate payment. In no
event may the Executive, directly or indirectly, designate the calendar year of
payment. All reimbursements provided under this Agreement shall be made or
provided in accordance with the requirements of section 409A, including, where
applicable, the requirement that (i) any reimbursement is for expenses incurred
during the Executive’s lifetime (or during a shorter period of time specified in
this Agreement), (ii) the amount of expenses eligible for reimbursement during a
calendar year may not affect the expenses eligible for reimbursement in any
other calendar year, (iii) the reimbursement of an eligible expense will be made
on or before the last day of the calendar year following the year in which the
expense is incurred, and (iv) the right to reimbursement is not subject to
liquidation or exchange for another benefit.

 

-16-

 

  

(ii)         If payment or provision of any amount or other benefit that is a
“deferral of compensation” subject to section 409A of the Code at the time
otherwise specified in this Agreement or elsewhere would subject such amount of
benefit to additional tax pursuant to section 409A(a)(1)(B) of the Code, and if
payment or provision thereof at a later date would avoid any such additional
tax, then the payment or provision thereof shall be postponed to the earliest
date on which such amount or benefit can be paid or provided without incurring
such additional tax. In the event this Section 11(o)(i) requires a deferral of
any payment, such payment shall be accumulated and paid in a single lump sum on
such earliest date together with interest for the period of delay, compounded
annually, equal to the prime rate (as published in The Wall Street Journal), and
in effect as of the date of the payment should otherwise have been provided

 

(iii)        If any payment or benefit permitted or required under this
Agreement is reasonably determined by either party to be subject for any reason
to a material risk of additional tax pursuant to section 409A(a)(1)(B) of the
Code, then the parties shall promptly agree in good faith on appropriate
provisions to avoid such risk without materially changing the economic value of
this Agreement to either party.

 

(o)          Survival. Sections 6, 7, 8 and 9 (as well as any provisions of this
Agreement necessary to give effect thereto) shall survive the termination of
this Agreement.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

-17-

 



 

IN WITNESS WHEREOF, this Agreement has been executed as of the date and year
first above written.

 

  THE COMPANY:       BRAINSTORM CELL THERAPEUTICS INC.       By: /s/ Tony
Fiorino     Name: Tony Fiorino     Title: Chief Executive Officer       THE
EXECUTIVE:       /s/ Yoram Bibring   Yoram Bibring, in his individual capacity

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK.]

 

-18-

 

  

EXHIBIT A

 

Executive Duties

 

The CFO shall provide financial and operational support and overview of the
Company and reports to the CEO.  The CFO core duties and responsibilities shall
include:

 

1. All financial activities of the Company including reporting, accounting,
treasury and tax matters, as well as all matters relating to budgeting, finance
needs, including strategic planning issues and tactical matters in relation to
those areas.  Executive acknowledges that he shall be principally responsible
for all of the foregoing for the Company and each of its Affiliates throughout
the organization.

 

2. Ensuring adequate financial controls are in place throughout the
organization, for implementing such controls, and for monitoring compliance.

 

3. Oversight of all internal and external fiscal reporting activities,
including P&L, cash flow and balance sheet reports, reports to funding agencies,
development and monitoring of organizational and contract/grant budgets.  The
CFO further oversees the activities of independent auditors, ensures any audit
issues are resolved and that all regulatory and compliance issues are met, and
prepares quarterly and annual financial statements in accordance with US GAAP
and any other applicable state, federal or foreign accounting, regulatory and/or
stock exchange requirements.

 

4. Monitoring of banking activities, foreign exchange hedging and other cash
management issues, managing cash flow and accounts receivable and payable, and
overseeing purchasing, payroll activity and benefit plans and expenditures.

 

5. Approval of agreements and contracts concerning financial obligations or
requiring a commitment of financial resources.

 

6. Establishing and maintaining a market for the Company's securities as well as
relationships with investment banks, financial analysts and shareholders and
potential investors in conjunction with the CEO and other officers.  The CFO
will further manage in conjunction with the CEO and other officers any capital
raises, financings or other issuance of Company securities, and is responsible
for all accounting, regulatory and financial reporting matters of any such
transactions.

 

7. Various other matters, including but not limited to managing direct reports,
administration of incentive stock option plans, preparation for and
participation in meetings of the Board, attending industry and investor
conferences, performing financial due diligence on potential licensing
arrangements or acquisition targets, and so forth, and any other duties,
services, responsibilities, and authority which may be assigned to the CFO, from
time to time, by the CEO or the Board.

 

8. Owing to the Company’s significant operations in Israel and the United
States, the CFO is expected to spend a substantial amount of time in both
locations which will require frequent travel to/from Israel.

 

 

